H. Clay Keene
Alaska Bar No: 7610110
KEENE & CURRALL, PPC.
540 Water Street, Suite 302
Ketchikan, Alaska99901
Phone: (907) 225-4131
Fax: (907) 225-0540
E-mail: courtdocs@keenecurrall.com
Attorneys for Defendant

                                             IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF ALASKA
                                                         AT JUNEAU

DONNA WERNER,                                                                                   )
                                                                                                )
                            Plaintiff,                                                          )
                                                                                                )
              v.                                                                                )
                                                                                                )   CASE NO. 1:18-cv-00018-TMB
                                                                                                )
HOLLAND AMERICA LINE, INC.                                                                      )
                                                                                                )
                            Defendant.                                                          )   ANSWER TO COMPLAINT
                                                                                                )

              Defendant, Holland America Line, Inc., (“HAL”) by and through counsel, in answer to the

plaintiff’s Complaint states and alleges as follows:

              1.            HAL has insufficient information to admit or deny the allegations of paragraph 1

of the plaintiff’s Complaint and therefore denies those allegations.

              2.            Admit that HAL conducts business in Juneau, Alaska. In all other respects, the

allegations of paragraph 2 of the Complaint are denied.

              3.            Admit the allegations of paragraph 3 of the Complaint.

              4.            Admit the allegations of paragraph 4 of the Complaint.

              5.            Deny that this matter is properly heard in state Superior Court. Admit that venue in

this matter is properly in federal court, and that plaintiff has alleged damages in excess of

$100,000. In all other respects, HAL has insufficient information to admit or deny the allegations

of paragraph 5 of the Complaint and therefore denies the remaining allegations.
ANSWER TO COMPLAINT– Page 1 of 4
Werner v. Holland America Line, Inc., Case No. 1:18-cv-00018-TMB
hck\"S:\Holland American Line, Inc. (17.136.F) Defense Personal Injury\Pleadings\Answer.docx"



                   Case 1:18-cv-00018-TMB Document 6 Filed 12/10/18 Page 1 of 4
              6.            Deny the allegations of paragraph 6 of the Complaint.

              7.            Admit the allegations of paragraph 7 of the Complaint.

              8.            Admit the allegations of paragraph 8 of the Complaint.

              9.            HAL has insufficient information to admit or deny the allegations in paragraph 9

of the Complaint and therefore denies those allegations.

              10.           HAL admits plaintiff fell exiting the bus. HAL has insufficient information to

admit or deny the remaining allegations in paragraph 10 of the Complaint and therefore denies

those allegations

              11.           HAL has insufficient information to admit or deny the allegations in paragraph 11

of the Complaint and therefore denies those allegations.

              12.           HAL admits that plaintiff was seen by a physician on board the Noordam and

prescribed medication.                           HAL has insufficient information to admit or deny the remaining

allegations in paragraph 12 of the Complaint and therefore denies those allegations

              13.           HAL has insufficient information to admit or deny the allegations in paragraph 13

of the Complaint and therefore denies those allegations

              14.           HAL denies the allegations of paragraph 14 of the Complaint.

              15.           HAL denies the allegations of paragraph 15, including subparts a., b., c., d., and e

of the Complaint.

              16.           HAL denies that it was negligent. HAL has insufficient information to admit or

deny the remaining allegations in paragraph 16 of the Complaint and therefore denies those

allegations.

              17.           HAL denies the allegations of paragraph 17 of the Complaint.

                                                                       Affirmative Defenses

ANSWER TO COMPLAINT– Page 2 of 4
Werner v. Holland America Line, Inc., Case No. 1:18-cv-00018-TMB
hck\"S:\Holland American Line, Inc. (17.136.F) Defense Personal Injury\Pleadings\Answer.docx"



                   Case 1:18-cv-00018-TMB Document 6 Filed 12/10/18 Page 2 of 4
                                                                              First Defense

                            Plaintiff failed to plead a cause of action for which relief can be granted.

                                                                            Second Defense

              That pursuant to Section 15.(B)(i) of the Cruise Contract, the terms and conditions of which

the plaintiff accepted and approved before booking passage during the relevant times stated in the

Complaint, plaintiff agreed that this lawsuit would be filed and litigated in and before the United

States District Court for the Western District of Washington at Seattle.

                                                                             Third Defense

              Any recovery by the plaintiff may be barred or reduced by the plaintiff’s own negligence,

fault or carelessness, by failing to use reasonable and ordinary care to prevent injury to herself.

                                                                            Fourth Defense

              Any recovery by the plaintiff may be barred or reduced by the negligence, fault or

carelessness of others for whose conduct HAL is not responsible pursuant to AS 09.17.080.

                                                                              Fifth Defense

              Plaintiff’s damages, if any, are a result of conditions over which the defendant had no

control.

                                                                               Sixth Defense

              Plaintiffs’ claim is barred by the statute of limitations agreed to by the plaintiff under the

terms of the Cruise Contract accepted by plaintiff in consideration for passage on the Noordam at

the times relevant to the Complaint.

              HAL reserves the right to amend this Answer to add additional affirmative defenses after

an opportunity for discovery.

              WHEREFORE, having answered the plaintiff’s Complaint, HAL requests the following

ANSWER TO COMPLAINT– Page 3 of 4
Werner v. Holland America Line, Inc., Case No. 1:18-cv-00018-TMB
hck\"S:\Holland American Line, Inc. (17.136.F) Defense Personal Injury\Pleadings\Answer.docx"



                   Case 1:18-cv-00018-TMB Document 6 Filed 12/10/18 Page 3 of 4
relief.

              A.            That plaintiff’s claims against HAL be dismissed with prejudice and that plaintiff

take nothing thereby;

              B.            For an award of costs, interests and attorney fees against the plaintiff; and,

              C.            For such other and further relief as the court finds just and reasonable.

              Dated at Ketchikan, Alaska this 10th day of December 2018.

                                                                                                By: /s/ H. Clay Keene
                                                                                                    H. Clay Keene
                                                                                                   Alaska Bar No: 7610110



Certificate of Service
I hereby certify that on the 10th day of December 2018,
I electronically filed the foregoing document with
the Clerk of the Court using the new case CM/ECF system,
which will send notification of such filing to the following:

Timothy M. Twomey
Crowson Law Group
637 A Street
Anchorage, Alaska 99501
tim@crowsonlaw.com


By            /s/ Jeanine Carraway
                       Keene & Currall




ANSWER TO COMPLAINT– Page 4 of 4
Werner v. Holland America Line, Inc., Case No. 1:18-cv-00018-TMB
hck\"S:\Holland American Line, Inc. (17.136.F) Defense Personal Injury\Pleadings\Answer.docx"



                   Case 1:18-cv-00018-TMB Document 6 Filed 12/10/18 Page 4 of 4
